                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

UNITED STATES OF AMERICA,
ex rel. CORINA HERBOLD
f/k/a Corina Duffy,

          Plaintiff,

v.                             Case No. 8:15-cv-1044-T-33AEP

DOCTOR’S CHOICE HOME CARE, INC.,
TIMOTHY T. BEACH, and
STUART C. CHRISTENSEN,

          Defendants.
_______________________________/

                             ORDER

     This matter comes before the Court upon consideration of

Defendant Doctor’s Choice Home Care, Inc.’s Motion to Dismiss

(Doc. # 58), filed on August 21, 2019. Defendants Timothy T.

Beach and Stuart C. Christensen joined in the Motion. (Doc.

## 59, 60). The United States responded in opposition on

September 27, 2019. (Doc. # 73). Doctor’s Choice replied on

October 18, 2019, (Doc. # 76), and the United States filed a

sur-reply on October 30, 2019. (Doc. # 80). For the reasons

that follow, the Motion is denied.

I.   Background
     Relator Corina Herbold initiated this qui tam False

Claims Act (FCA) case against Doctor’s Choice, Beach, and



                               1
Christensen on April 30, 2015. (Doc. # 1). In February 2019,

the United States elected to intervene in the action, and the

case was unsealed. (Doc. ## 29-31). The United States filed

its Complaint in intervention on May 24, 2019. (Doc. # 38).

The Complaint asserts claims under the FCA for presentation

of false claims, false statements, and reverse false claims.

(Id.).    The Complaint also asserts claims under Florida state

law for unjust enrichment and payment by mistake. (Id.).

      The Complaint provides over fifty pages of detailed

factual    allegations.      Thus,    the     Court   recites   only    the

allegations necessary to decide the Motion to Dismiss.

      Doctor’s Choice provides home health care services in

Florida. (Id. at 5). These services are billed primarily to

Medicare. (Id.). Christensen was Doctor’s Choice’s Chief

Executive    Officer   and    Vice     President.     (Id.).    Beach   was

Doctor’s Choice’s President. (Id.). Health at Home Homecare,

LLC, is a home health care services company affiliated with

Doctor’s Choice. (Id. at 6). Christensen and Beach are co-

founders and executives of Health at Home. (Id.). The United

States alleges, and cites emails supporting, that Doctor’s

Choice “jointly marketed their services” with Health at Home

and   encouraged    Doctor’s         Choice    Account   Executives      to




                                      2
“generate referrals of patients to” Health at Home. (Id. at

6-7).

        Doctor’s Choice submitted Medicare claims electronically

through an intermediary company, Palmetto Government Benefits

Administrators. (Id. at 17). To electronically submit claims

to Medicare, Doctor’s Choice entered into an Electronic Data

Interchange    Enrollment       Agreement,       through     which    Doctor’s

Choice agreed to “submit claims that are accurate, complete,

and truthful.” (Id.).

        Doctor’s Choice was also required to file an annual cost

report with Palmetto. (Id.). Doctor’s Choice was required to

certify that its cost reports “were (1) truthful, i.e., that

the cost information contained in the report is true and

accurate;     (2)    correct,     i.e.,    that      it    was   entitled     to

reimbursement       for   the   reported     costs    in    accordance      with

applicable instructions; (3) complete, i.e., that the cost

report is based upon all information known to DCHC; and (4)

that the services identified in the cost report were not

corrupted    by     kickbacks,    and     were    otherwise      provided    in

compliance     with       all   applicable       health     care     laws   and

regulations, including the Stark Statute and [Anti-Kickback

Statute].” (Id. at 17-18).




                                     3
     The United States alleges that Defendants engaged in two

unlawful    schemes.     First,    from       2010     to    2016,   Defendants

allegedly “knowingly billed Medicare, or caused Medicare to

be billed, for home health services to patients referred to

[Doctor’s Choice] by three physicians with whom [Doctor’s

Choice], Beach and Christensen had entered into sham Medical

Director    Agreements    for     the       purposes    of     inducing    and/or

rewarding    referrals.”     (Id.       at     2).     “None    of   the    three

implicated physicians performed the work they billed as DCHC

Medical Directors, yet in order to continue to induce and

generate referrals, Defendants continued to pay, or caused to

be paid, the Medical Directors’ invoices.” (Id. at 2-3). The

United States alleges Defendants violated the Stark Law (and

thus the FCA) by submitting claims for reimbursement based on

referrals from these three physicians. (Id. at 2). The United

States also alleges that Defendants were unjustly enriched

and paid by mistake as a result of this conduct. (Id.).

     The United States describes the second scheme this way:

     [Doctor’s Choice], through Beach and Christensen,
     hired employees who were the wives of physicians
     who then began to refer more patients to [Doctor’s
     Choice], and [Doctor’s Choice] paid those employees
     based on the volume or value of referrals by their
     physician spouses in violation of the Stark Law,
     and therefore the FCA, and also in a manner that
     unjustly enriched Defendants and caused the United
     States to pay DCHC by mistake.


                                        4
(Id.).

     A.    Medical Director Referrals Scheme

     Regarding the first alleged scheme, Doctor’s Choice had

numerous Medical Directors over the years and the Complaint

contains   allegations    about    Doctor’s     Choice’s   payment      of

Medical Directors and the Medical Director’s referral rates.

(Id. at 21-52).

     The   Complaint     alleges    that   Doctor’s     Choice   made    a

practice of closely tracking Medical Directors’ referrals,

and that Doctor’s Choice executives, including Christensen

and Beach, would push Medical Directors for more referrals.

(Id. at 21) When a Medical Director did not refer as many

patients   as   hoped,   Doctor’s      Choice   would   terminate    the

Medical Directorship early. (Id.).

     For example, in a July 2010 email, Christensen expressed

disappointment with Dr. Gelvin, a Medical Director who had

not referred as many patients as Doctor’s Choice expected:

     Dr. Gelvin is not working out as a med director. As
     you can see, he has only given us 17 ref in 6 mo.
     He was good for 7 last month and 1 this month. I
     think we could find someone more productive with
     his spot. We have paid him 6K so far.
(Id. at 22). Dr. Gelvin continued to refer fewer patients

than desired, and his Medical Directorship was allegedly

terminated as a result. (Id.).


                                   5
      Likewise, on October 24, 2012, Christensen emailed a

Doctor’s Choice Account Executive about Medical Director Dr.

Ruano, attaching a spreadsheet of referrals for the month and

stating: “I feel it is time to start to think of a new Med

Director. Dr. Ruano is not pulling his weight.” (Id. at 23).

About a year later, on October 10, 2013, Christensen emailed

multiple Account Executives regarding referrals from Medical

Directors     generally   and   Dr.       Ruano   in   particular.    (Id.).

Christensen stated that Dr. Ruano was “not good” because he

had made no referrals that month. (Id.) Christensen also

remarked that Doctor’s Choice’s Medical Directors were “not

doing good. My suggestion is to have a talk with them and let

them know what the expectation is.” (Id.). A few weeks later,

Dr. Ruano and Doctor’s Choice agreed to terminate his Medical

Directorship early. (Id.).

      Christensen    expressed        similar      dissatisfaction     with

Medical Director Dr. Janick’s rate of referrals. On January

14,   2014,   Christensen   emailed        a   Doctor’s   Choice     Account

Executive and others, stating: “Did Dr. J get his check[?]

Where are his referrals[?] I need to turn the business on[.]”

(Id. at 42). Again, on January 29, 2014, Christensen sent

another email, directing Doctor’s Choice’s Vice President of

Marketing and Sales to


                                      6
        [G]o see Dr. Janick and have a very frank
        conversation about the volume we are receiving. He
        is our Medical Director and he has NOT sent us as
        much as we agreed he would. I need him to know that
        we are not getting business so if it comes down to
        us making a change because we are not getting
        business he will understand.
(Id.). In early March 2014, Dr. Janick resigned as Medical

Director. (Id. at 43).

        Moreover, after Dr. Stolarski ended his term as Medical

Director with Doctor’s Choice and became a Medical Director

at a competitor, Beach emailed Dr. Stolarski on October 15,

2012.    (Id.    at   33).    In   that   email,    Beach     expressed   his

understanding that Dr. Stolarski owed Doctor’s Choice half of

his referrals for home health care services and threatened to

“[n]otify       all   State    and   Federal       Agencies    of   [Relator

Herbold’s] illegal activities,” including “medical director

invoices,” unless Dr. Stolarski continued to refer half of

his referrals to Doctor’s Choice. (Id. at 33-34).

        According to the United States, these emails — and other

allegations discussed below — show that the Medical Director

Agreements with Dr. Stolarski, Dr. Frey, and Dr. Janick were

shams. (Id. at 11). Importantly, the claims in the Complaint

are based only on Doctor’s Choice’s relationship with these

three doctors: Dr. Stolarski, Dr. Janick, and Dr. Frey. (Id.




                                      7
at 2). The allegations about each doctor’s relationship with

Doctor’s Choice follow.

           1.   Dr. Stolarski

     Doctor’s Choice was aware that Dr. Stolarski would be a

good source of referrals because he had many patients who

required home health services. (Id. at 24). Ultimately, Dr.

Stolarski ended up serving as a Medical Director for either

Doctor’s Choice or the affiliated Health at Home on three

occasions. (Id.). First, in mid-2010, Beach and Christensen

offered Dr. Stolarski the position of Medical Director for

Health at Home because “the Medical Director position in

DCHC’s Sarasota office was then filled by Dr. Gelvin, and

Florida law permits only one Medical Director per location.”

(Id. at 25). Although he had referred only one patient to

Doctor’s   Choice   between     January   and   June   2010,   Dr.

Stolarski’s referrals to Doctor’s Choice increased after this

job offer. (Id.).

     Once Dr. Stolarski “signed a Job Description to be

Medical Advisor for [Health at Home] and also completed an

IRS Form W-9 for [Health at Home]” in September 2010, his

referrals to Doctor’s Choice increased even more. (Id.).

Between September 16 and November 30, 2010, Dr. Stolarski

referred fifty-six patients to Doctor’s Choice. (Id.). The


                                 8
United States includes a list of representative claims paid

by Medicare to Doctor’s Choice for home health services

provided to patients Dr. Stolarski referred. (Id. at 26).

      Dr. Stolarski’s referrals to Doctor’s Choice increased

even more in December 2010, when he officially began his term

as Medical Director to Health at Home. (Id. at 27). From

December 2010 through May 2011, Dr. Stolarski referred 143

patients to Doctor’s Choice. (Id.). Again, the United States

includes a list of representative claims paid by Medicare to

Doctor’s Choice for home health services provided to patients

Dr.   Stolarski      referred.   (Id.).       During    his    Medical

Directorship with Health at Home, Dr. Stolarski submitted

thirty-six invoices and was paid over $25,000. (Id. at 28).

      Once a Medical Directorship at Doctor’s Choice became

available, Doctor’s Choice hired Dr. Stolarski as Medical

Director on June 1, 2011. (Id. at 29). Dr. Stolarski resigned

his   first   Medical   Directorship   with    Doctor’s    Choice   on

September     18,   2012.   (Id.).   During     his    first   Medical

Directorship with Doctor’s Choice, Dr. Stolarski referred 426

patients to Doctor’s Choice. (Id. at 30). The Complaint

contains a list of sample claims paid by Medicare to Doctor’s

Choice for home health services provided to patients Dr.

Stolarski referred. (Id.). During this time, Dr. Stolarski


                                 9
submitted over 150 invoices and was paid over $75,000. (Id.

at 31). “After Dr. Stolarski left as [] Medical Director,

Christensen told a [Doctor’s Choice] Account Executive that

[Doctor’s Choice] paid Dr. Stolarski ‘a lot of good money’

and got a lot of referrals from him in return.” (Id. at 34).

       After   his    first     Medical      Directorship      with   Doctor’s

Choice ended, Dr. Stolarski’s referrals to Doctor’s Choice

“dropped substantially.” (Id.). From September 19, 2012, to

November 1, 2014, Dr. Stolarski referred only forty-four

patients to Doctor’s Choice. (Id.).

       Although Dr. Stolarski had resigned as Medical Director,

Doctor’s Choice “attempted to induce Dr. Stolarski to again

refer patients to [Doctor’s Choice] by offering him a Medical

Directorship       plus   in-kind      remuneration       in   the    form   of

[Doctor’s Choice]         marketing and promoting Dr. Stolarski.”

(Id.   at   35).     Accordingly,      Dr.    Stolarski    became     Doctor’s

Choice’s Medical Director for a second time in November 2014.

(Id. at 35). “Dr. Stolarski negotiated the terms of this

Medical Advisor agreement with Beach and Christensen, on

behalf of [Doctor’s Choice], including one conversation where

they   promised      to   pay    him   $7500    per   month     and    another

conversation where they discussed possible ways to justify

paying him that amount.” (Id.).


                                       10
     From November 1, 2014, to March 31, 2016, Dr. Stolarski

referred 631 patients to Doctor’s Choice. (Id. at 37). Again,

the Complaint contains a list of sample claims paid by

Medicare to Doctor’s Choice for home health services provided

to patients Dr. Stolarski referred. (Id.). During his second

Medical Directorship with Doctor’s Choice, Dr. Stolarski

submitted over forty invoices and was paid over $80,000. (Id.

at 38).

     In    early   January     2016,    “the   United   States       served

investigative      subpoenas     on     Dr.    Stolarski,       on    Beach

individually, on Christensen individually, and on [Doctor’s

Choice] by serving Beach and Christensen.” (Id.). “Shortly

thereafter, Dr. Stolarski’s referrals to [Doctor’s Choice]

began to drop sharply.” (Id.). According to the United States,

     From January 1, 2016, through March 31, 2016, Dr.
     Stolarski referred 136 patients to [Doctor’s
     Choice], or nearly 50 patients per month. However,
     from April 1, 2016, through December 31, 2016, he
     referred only 101 patients to [Doctor’s Choice], or
     barely 11 patients per month. And from January 1,
     2017, through December 31, 2017, he referred only
     16 patients to [Doctor’s Choice], or just over 1
     patient per month.
(Id.).

            2.     Dr. Frey

     In 2011, Doctor’s Choice learned that many of Dr. Frey’s

patients    were     Medicare     beneficiaries,        which        enticed


                                   11
Christensen and Beach to meet with Dr. Frey to discuss

becoming a Medical Director. (Id. at 44). Because of the legal

limits on the number of Medical Directors Doctor’s Choice can

have and the lack of Medical Director openings at the time,

Doctor’s Choice hired Dr. Frey as a consultant instead. (Id.

at 45).

        As   a   consultant,     Dr.   Frey   was    ostensibly       paid   for

providing “in-service trainings” to Doctor’s Choice staff.

(Id.). Yet Dr. Frey did not come into Doctor’s Choice’s

offices to provide trainings; instead, some Doctor’s Choice

staff    went     to   Dr.    Frey’s   office   “to    watch    him    perform

procedures he was otherwise performing, which provided DCHC

staff little if any educational value.” (Id.). According to

the     United    States,       Doctor’s    Choice     merely   “called      it

‘training’ in order to justify compensating Dr. Frey.” (Id.).

Moreover, “[t]hese payments were not consistent with fair

market value or commercially reasonable because they were not

meaningful training,” and “the payments were determined in a

manner that took into account the volume or value of Dr.

Frey’s       referrals       because   [Doctor’s      Choice]   made     those

payments to reward him for referrals.” (Id.). Indeed, after

he became a consultant, Dr. Frey — who had previously referred

only twelve patients to Doctor’s Choice over a more than two-


                                       12
year period — referred over thirty-five patients to Doctor’s

Choice in six months. (Id. at 45-46).

        Eventually, Doctor’s Choice ended its consultancy with

Dr. Frey because Christensen grew concerned “that paying Dr.

Frey as a consultant could run afoul of Florida’s prohibition

on having more than one Medical Director.” (Id. at 47). After

his consultancy ended, Dr. Frey “substantially decreased his

referrals to” Doctor’s Choice. (Id. at 47).

        When a Medical Directorship became available in late

2012, Doctor’s Choice hired Dr. Frey as a Medical Director.

(Id.). Once he was hired as Medical Director, Dr. Frey’s

referral of patients to Doctor’s Choice for home health

services increased, and he referred 244 patients in just under

two years. (Id.). The United States includes a list of sample

claims for reimbursement submitted by Doctor’s Choice for

treatment of patients referred by Dr. Frey while he was a

Medical Director. (Id. at 48).

        “[I]n early 2014, when Dr. Frey’s referrals were again

down,     one    of   the      assigned   [Doctor’s   Choice]    Account

Executives told him that [Doctor’s Choice] might not be able

to keep him as a Medical Director.” (Id. at 52). “On several

occasions       during   his    Directorship,   one   of   the   assigned

Account Executives would confront Dr. Frey about referring


                                     13
patients      to   home   health   agencies   other   than   [Doctor’s

Choice], telling him that, because he was [Doctor’s Choice’s]

Director, he should be ‘loyal’ and refer home health patients

to [Doctor’s Choice].” (Id.).

       When    Dr.    Frey’s   Medical   Directorship    expired   in

September 2014, Doctor’s Choice chose not to renew and,

instead, hired a new Medical Director. (Id.). While he was

Medical Director, Doctor’s Choice paid Dr. Frey over $45,000

for the over forty invoices Dr. Frey had submitted. (Id. at

49).

              3.     Dr. Janick

       Doctor’s Choice learned of Dr. Janick’s ability to refer

patients for home health care services. (Id. at 39). So, in

October 2013, Doctor’s Choice executed a Medical Director

Agreement with Dr. Janick. (Id.). Dr. Janick served as Medical

Director from November 1, 2013, to March 6, 2014, at which

time Dr. Janick resigned. (Id. at 40, 43). During that time,

Dr. Janick referred 123 to Doctor’s Choice. (Id.). Doctor’s

Choice billed Medicare for the home health care services

provided to these 123 patients, and the Complaint contains a

list of sample claims. (Id. at 40-41). During his six-month

term as Medical Director, Doctor’s Choice paid Dr. Janick

$10,000 based on six invoices Dr. Janick submitted. (Id. at


                                    14
43). In the two years following the end of his Medical

Directorship, Dr. Janick referred no patients to Doctor’s

Choice. (Id.).

               4.     Sham Invoices Submitted by Medical Directors

        In addition to billing for activities such as self-

promoting lectures to the public, Dr. Stolarski, Dr. Frey,

and Dr. Janick also billed Doctor’s Choice for chart reviews

of patients referred by other doctors. (Id. at 25, 28, 31,

38, 43, 49). According to the Complaint, the chart review

forms    filled     out     by   the    Medical    Directors   “reflect      no

meaningful work and, in fact, many of the forms were merely

signed with no comment.” (Id. at 31, 38, 43, 49). For example,

Dr. Frey typically billed one hour per chart he supposedly

reviewed, even though such chart reviews allegedly took him

“at most, a fraction of the time that he claimed.” (Id. at

49). The United States alleges that the payments made to these

three Medical Directors were “not consistent with fair market

value     or    commercially        reasonable”     because    the    Medical

Directors were paid for work they either did not do or had

inflated the amount of time they spent on the tasks. (Id. at

31, 38, 43, 49).

        The Complaint asserts that Doctor’s Choice, through

employees      such    as   Beach      and    Christensen,   knew    that   the


                                         15
invoices   submitted   by   the     Medical   Directors    were

unreasonable. (Id.). But Doctor’s Choice made the payments

anyway in order to reward the Medical Directors for referrals

and induce them to refer more patients. (Id.). For example,

during his negotiations with Doctor’s Choice to begin his

second Medical Directorship,

     Dr. Stolarski told Beach and Christensen that Chart
     Reviews – which had made up the majority of the
     time billed during his [Health at Home] Medical
     Directorship and his First [Doctor’s Choice]
     Medical Directorship, and which would make up all
     of the time he billed during his Second [Doctor’s
     Choice] Medical Directorship – did not take him the
     amount of time claimed on those invoices, but Beach
     and Christensen told him that did not matter.
(Id. at 36).

     Dr. Janick also allegedly inflated the time he spent

reviewing charts, but Doctor’s Choice paid him anyway. In

December 2013, a Doctor’s Choice Account Executive gave Dr.

Janick patient charts to review. (Id. at 41). Within one hour

of receiving the charts, Dr. Janick returned the charts with

his signature. (Id.). Yet he claimed on his invoices that he

spent nine hours reviewing the charts — a claim over which

the Account Executive confronted Dr. Janick. (Id.). When the

Account Executive told Christensen about Dr. Janick’s false

invoices, Christensen “told the Account Executive to leave

things alone and to just keep on getting referrals from Dr.


                               16
Janick.” (Id.). Doctor’s Choice soon after fired the Account

Executive because “Dr. Janick had said he would stop referring

patients to [Doctor’s Choice] if [Doctor’s Choice] did not

fire the Account Executive.” (Id.).

       Dr. Frey also allegedly submitted inflated invoices. “On

one occasion, [Doctor’s Choice’s] Vice President of Marketing

and Sales witnessed Dr. Frey quickly sign a large stack of

documents for which he then claimed an hour of time, for which

[Doctor’s Choice] paid him.” (Id. at 50).

       B.    Doctor’s Spouse Scheme

       Regarding     the   second      scheme    alleged     by   the   United

States, Doctor’s Choice — and the other Defendants — allegedly

paid the wives of doctors for referrals their doctor husbands

made to Doctor’s Choice for home health services. (Id. at 53-

58). The United States focuses on the payment of two employees

—     Katherine   Henricks,      who    worked     as   Doctor’s     Choice’s

Director of Business Development, and Corina Herbold, who

worked as an Account Executive at Doctor’s Choice — during

the length of their marriages to Dr. Herbold and Dr. Henricks,

respectively. (Id.). Herbold and Henricks received a salary

and    commissions    based      on    the   number     of   referrals      they

generated.    (Id.    at   52,    54-56).       Importantly,      Herbold    and




                                       17
Henricks’s compensation did not exclude commissions based on

referrals from their respective husbands. (Id. at 54-56).

        While Herbold and Henricks were still married to their

doctor husbands and were working at Doctor’s Choice, Dr.

Herbold’s and Dr. Henricks’s referrals to Doctor’s Choice

substantially increased. (Id. at 53-56). Specifically, after

Herbold     married    Dr.    Herbold,    Dr.     Herbold’s    referrals

increased to approximately three patients per month. (Id. at

54). Indeed, “Christensen told [Doctor’s Choice’s] compliance

head that [Doctor’s Choice] got referrals from Dr. Herbold

because he was married to” Herbold. (Id. at 55). When Henricks

started her job with Doctor’s Choice, Dr. Henricks “began to

refer    substantially       more   patients    to”    Doctor’s    Choice,

increasing    from    no   patients    referred   to    Doctor’s   Choice

before Henricks’s employment to an average of four referrals

to Doctor’s Choice per month after Henricks’s employment.

(Id. at 56). The United States includes lists of sample claims

paid by Medicare to Doctor’s Choice for home health care

services provided to patients referred by Dr. Herbold and Dr.

Henricks. (Id. at 54-55, 56-57).

        Herbold and Henricks were credited with and paid for

referrals    made     by   their    husbands.   (Id.    at   54,   56-57).

Specifically, the United States alleges the “payments to


                                     18
[Herbold] were determined in a manner that took into account

the volume or value of Dr. Herbold’s referrals and were not

commercially reasonable because she was paid for referrals

obtained by virtue of her marriage and not for any meaningful

work to obtain those referrals.” (Id. at 55). For Henricks,

“Beach signed a compensation plan that included commissions

based on the performance of all [Doctor’s Choice] Account

Executives, including those who would or did handle referrals

from [] Henricks’ husband.” (Id. at 57). Doctor’s Choice

“credited Account Executives supervised by [] Henricks with

patients referred by Dr. Henricks and [Doctor’s Choice] paid

[] Henricks commissions and/or other bonuses based on those

referrals by Dr. Henricks.” (Id.).

     Indeed, when Henricks was first hired, “Janet Harrison

– who was [Doctor’s Choice’s] compliance head – told []

Henricks that [Harrison] had looked into whether it was

appropriate for [] Henricks to receive any compensation based

on referrals from her husband, and Harrison told [] Henricks

that Beach and Christensen were comfortable with paying such

compensation.” (Id. at 58). But when a new President came to

Doctor’s Choice in early 2014, the new President offered

Henricks a different position in Operations because “it was

not appropriate for [Henricks] to work in marketing and sales


                             19
because her husband referred patients to [Doctor’s Choice]

and [] Henricks’s compensation was based on his referrals.”

(Id.). At that point, Henricks resigned. (Id.).

      When Henricks’s employment at Doctor’s Choice ended,

however, Dr. Henricks’s rate of referrals to Doctor’s Choice

decreased substantially. (Id. at 57). Over the next two years,

Dr. Henricks referred only half the number of patients he had

previously referred to Doctor’s Choice. (Id.). Likewise, when

Herbold   left   her   job   at   Doctor’s   Choice,   Dr.   Herbold’s

referrals   to   Doctor’s    Choice     “declined   dramatically”   to

approximately one patient every two months. (Id. at 55).

      Doctor’s Choice filed its Motion to Dismiss on August

21, 2019. (Doc. # 58). Both Beach and Christensen joined in

the Motion. (Doc. ## 59, 60). The United States has responded

(Doc. # 73), and Doctor’s Choice has replied. (Doc. # 76).

With the Court’s leave, the United States filed a sur-reply

on October 30, 2019. (Doc. # 80). The Motion is ripe for

review.

II.   Legal Standard

      On a motion to dismiss, this Court accepts as true all

the allegations in the complaint and construes them in the

light most favorable to the plaintiff. Jackson v. Bellsouth

Telecomms., 372 F.3d 1250, 1262 (11th Cir. 2004). Further,


                                   20
this    Court   favors   the   plaintiff   with   all   reasonable

inferences from the allegations. Stephens v. Dep’t of Health

& Human Servs., 901 F.2d 1571, 1573 (11th Cir. 1990)(“On a

motion to dismiss, the facts stated in [the] complaint and

all reasonable inferences therefrom are taken as true.”)

       However, the Supreme Court explains that:

       While a complaint attacked by a Rule 12(b)(6)
       motion to dismiss does not need detailed factual
       allegations, a plaintiff’s obligation to provide
       the grounds of his entitlement to relief requires
       more than labels and conclusions, and a formulaic
       recitation of the elements of a cause of action
       will not do. Factual allegations must be enough to
       raise a right to relief above the speculative
       level.
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)(internal

citations omitted). Courts are not “bound to accept as true

a legal conclusion couched as a factual allegation.” Papasan

v. Allain, 478 U.S. 265, 286 (1986).

       Rule 9(b) of the Federal Rules of Civil Procedure imposes

more stringent pleading requirements on fraud claims. Clausen

v. Lab. Corp. of Am., Inc., 290 F.3d 1301, 1305 (11th Cir.

2002). The complaint must allege “facts as to time, place,

and substance of the defendant’s alleged fraud, specifically

the details of the defendant[’s] allegedly fraudulent acts,

when they occurred, and who engaged in them.” Hopper v. Solvay

Pharm., Inc., 588 F.3d 1318, 1324 (11th Cir. 2009).


                                21
III. Analysis
       Doctor’s Choice seeks dismissal of all five causes of

action in the Complaint in intervention. (Doc. # 58). The

Court will address the causes of action separately.

       A.       Presentation of False Claims
       The FCA may be enforced by the government or by a relator

through     a    qui    tam    action   brought    “in    the     name   of       the

Government.” 31 U.S.C. § 3730(b). The FCA permits private

persons to file qui tam actions on behalf of the United States

against any person who “knowingly presents, or causes to be

presented,       a     false   or   fraudulent    claim     for    payment         or

approval.” 31 U.S.C. § 3729(a)(1)(A).

       The key issue under Section 3729(a)(1)(A) is whether the

defendant “presented or caused to be presented” a false claim.

Urquilla–Diaz v. Kaplan Univ., 780 F.3d 1039, 1052 (11th Cir.

2015)(quoting Hopper, 588 F.3d at 1325–26). To satisfy Rule

9(b), a complaint “must allege the actual presentment of a

claim . . . with particularity, meaning particular facts about

the ‘who,’ ‘what,’ ‘where,’ ‘when,’ and ‘how’ of fraudulent

submissions to the government.” Id. at 1052. A plaintiff may

allege presentment of a claim by “[p]roviding exact billing

data   —    name,      date,   amount,   and     services    rendered         —   or

attaching a representative sample claim.” United States ex



                                        22
rel. Mastej v. Health Mgmt. Assocs., Inc., 591 F. App’x 693,

704 (11th Cir. 2014).

     “However, there is no per se rule that an FCA complaint

must provide exact billing data or attach a representative

sample claim.” Id. (citing Clausen, 290 F.3d at 1312 & n.21).

Rather,     a        complaint     must        contain      “some      indicia   of

reliability”         that   a    false    claim      was    actually    submitted.

Clausen, 290 F.3d at 1311. The Court is mindful that the

application of Rule 9(b) “must not abrogate the concept of

notice pleading.” Ziemba v. Cascade Int’l, Inc., 256 F.3d

1194, 1202 (11th Cir. 2001)(citation omitted).

     Here, the United States alleges all three Defendants

violated    Section         3729(a)(1)(A)            because   they     “knowingly

presented and caused to be presented false or fraudulent

claims for payment or approval to the United States for home

health care services that were false as a result of [Doctor’s

Choice]    having       paid,     or   caused        another   to   pay,   illegal

kickbacks       to    physicians       who     referred     those     patients   to

[Doctor’s       Choice].”        (Doc.    #     39     at   58).    Additionally,

Defendants allegedly “knowingly presented and caused to be

presented false or fraudulent claims for payment or approval

to the United States by submitting claims for home health

care services that were ineligible for reimbursement under


                                          23
the Stark Law’s express prohibition on Medicare billing and

Medicare reimbursement for services that are the product of

a referral from a physician with whom the home health agency

has a prohibited financial relationship.” (Id. at 58-59).

Finally, the United States alleges Defendants “knowingly

presented and caused to be presented false or fraudulent cost

reports claiming payment for claims submitted in furtherance

of the kickback scheme and claims prohibited by the Stark

Law.” (Id. at 59).

        “The federal Anti–Kickback Statute, 42 U.S.C. § 1320a–

7b(b), prohibits a person from paying or receiving kickbacks

to induce the referral of an individual for services paid

under    a   federal   health       care      program.”   United   States   v.

Choudhry, 262 F. Supp. 3d 1299, 1306 (M.D. Fla. 2017)(citing

42 U.S.C. § 1320a–7b(b)(1)–(2)). “In 2010, Congress amended

the statute to specify that ‘a claim that includes items or

services     resulting       from    a        violation   of   this    section

constitutes a false or fraudulent claim for purposes of [the

FCA].’” Id. (quoting 42 U.S.C. § 1320a–7b(g)).

        “Generally,    the   Stark       Statute,    42   U.S.C.   §   1395nn,

‘prohibits doctors from referring Medicare patients to a

hospital if those doctors have certain specified types of

“financial relationships” with that hospital’ and ‘prohibits


                                         24
that same hospital from presenting claims for payment to

Medicare    for    any    medical   services     it   rendered    to   such

patients.’” United States v. Baycare Health Sys., No. 8:14-

cv-73-T-23EAJ, 2015 WL 4878456, at *1 (M.D. Fla. Aug. 14,

2015)(quoting Mastej, 591 F. App’x at 698). A “financial

relationship,” as defined by Section 1395nn(a)(2)(B), is a

“compensation      arrangement”      between     a    physician    and   a

hospital. Id. “Under the regulations implementing the Stark

Statute, a ‘compensation arrangement’ is ‘any arrangement

involving    any    remuneration,’       and   ‘remuneration’     is   ‘any

payment or benefit, made directly or indirectly, overtly or

covertly, in cash or in kind.’” Id. (quoting 42 C.F.R. §§

411.351, 411.354(c)).

     Doctor’s Choice argues that the United States has failed

to state a claim that satisfies either Rule 12(b)(6) or Rule

9(b). According to Doctor’s Choice, the United States has not

sufficiently pled violations of the Anti-Kickback Statute and

Stark Law, nor identified false claims tied to specific

illegal referrals. (Doc. # 58 at 5).

            1.     Anti-Kickback Statute

     Doctor’s Choice advances three arguments in response to

the allegation that it submitted claims that were false

because    they    were   tainted   by    kickbacks.    First,    Doctor’s


                                    25
Choice contends the United States did not sufficiently plead

that the money paid to the Medical Directors was prohibited

remuneration. (Doc. # 58 at 6). Second, Doctor’s Choice argues

the United States has not sufficiently pled that Doctor’s

Choice paid the prohibited remuneration with an intent to

induce referrals. (Id. at 9). Third, Doctor’s Choice argues

the United States failed to identify actual false claims

resulting from specific tainted referrals. (Id. at 15).                    None

of these arguments is persuasive.

                     a.   Prohibited Remuneration

      Contrary to Doctor’s Choice’s assertion, the United

States has adequately alleged that that the money paid to the

Medical Directors constituted prohibited remuneration. The

case law is clear that prohibited remuneration includes the

transfer of items or services for less than fair market value.

See Bingham v. HCA, Inc., No. 16-17059, 2019 WL 3451045, at

*4   (11th    Cir.    July   31,     2019)(addressing       the    meaning    of

“remuneration” and stating that “the issue of fair market

value is not limited to [Defendant]’s safe harbor defense, as

Relator      suggests,    but   is    rather     something    Relator      must

address in order to show that HCA offered or paid remuneration

to physician tenants”). Here, the Complaint alleges that the

payments      to   Drs.   Stolarski,        Janick,   and   Frey   “were     not


                                       26
consistent with fair market value . . . because [the Medical

Directors were] paid for work [they] did not do.” (Doc. # 38

at 32, 39, 43, 45, 49, 51). These allegations are not, as

Doctor’s    Choice    contends,      conclusory    or   insufficiently

particular. (Doc. # 76 at 2-7). To the contrary, the Complaint

contains numerous examples supporting that the three Medical

Directors were paid for work they did not actually perform

and thus satisfies the strictures of Rule 9(b). (Id. at 28,

31-32, 35-36, 38-39, 43-44, 49).

       Doctor’s Choice attempts to avoid these allegations by

suggesting that the Medical Director Agreements set rates for

reimbursement. (Doc. # 58 at 6). But, as the United States

correctly points out, these agreements are “beside the point

because the Complaint sufficiently alleges the directorships

at issue were shams adorned with those trappings in an effort

to conceal and facially justify payments made to the directors

to induce and/or reward their referrals.” (Doc. # 73 at 8).

The Complaint’s discussion of the Medical Directors’ invoices

is sufficiently particular and supports that these invoices

were   shams   that   either   (i)     recounted   work   the   Medical

Directors did not perform, or (ii) grossly inflated the time

it took the Medical Directors to perform such work. (Doc. #

38 at 28, 31, 38-39, 43, 49).


                                  27
      For   example,    in   December         2013,   one   Doctor’s    Choice

Account Executive gave Dr. Janick patient charts to review.

(Id. at 41). Within one hour of receiving the charts, Dr.

Janick returned them with his signature. (Id.). Yet, he

claimed on his invoices that he spent nine hours reviewing

the   charts.       (Id.).   When       the     Account     Executive    told

Christensen about this alleged fraud, Christensen “told the

Account Executive to leave things alone and to just keep on

getting     referrals   from      Dr.    Janick.”     (Id.).   Rather    than

question Dr. Janick about his billing practices, Doctor’s

Choice fired the Account Executive because “Dr. Janick had

said he would stop referring patients to [Doctor’s Choice] if

[Doctor’s Choice] did not fire the Account Executive.” (Id.).

      The   emails    sent   by    Doctor’s      Choice     executives    also

support a reasonable inference that Defendants considered the

payments to Medical Directors to be payments for referrals.

In    one    July    2010    email,          Christensen     discussed    his

disappointment with Dr. Gelvin, a Medical Director who had

not referred as many patients as Doctor’s Choice expected

despite having been paid $6,000:

      Dr. Gelvin is not working out as a med director. As
      you can see, he has only given us 17 ref in 6 mo.
      He was good for 7 last month and 1 this month. I
      think we could find someone more productive with
      his spot. We have paid him 6K so far.


                                        28
(Id. at 22). When Dr. Gelvin continued to refer fewer patients

than desired, his Medical Directorship was terminated in May

2011. (Id.).

     Similarly,   the    two   January   2014   emails   concerning

Doctor’s Choice’s dissatisfaction with Dr. Janick’s rate of

referrals, (Id. at 42), reflect the same practice — that the

payments to Medical Directors were made in exchange for

patient referrals, regardless of how Doctor’s Choice tried to

characterize the Medical Directors’ duties in its official

paperwork.

     As to Dr. Stolarski’s Medical Directorship with Help at

Home, the Court finds that the allegations are sufficient.

The Complaint sufficiently connects Help at Home’s paying

Stolarski as a Medical Director for referrals to Doctor’s

Choice. Indeed, the Complaint alleges with particularity that

because no Medical Directorship was available with Doctor’s

Choice, Dr. Stolarski was appointed a Medical Director with

Help at Home — an entity with the same founders and top

executives as Doctor’s Choice. (Doc. # 38 at 5-7, 25). During

his Medical Directorship with Help at Home, Dr. Stolarski’s

referrals to Doctor’s Choice increased, and he was eventually

made a Medical Director at Doctor’s Choice when that position

became   available.     (Id.   at    24-25,   29-30).    Stolarski’s


                                29
referrals to Doctor’s Choice continued until his Medical

Directorship with Doctor’s Choice ended. (Id. at 30, 33).

Taken together, the United States has sufficiently pled that

Doctor’s Choice paid Dr. Stolarski through Help at Home to

induce referrals to Doctor’s Choice.

                    b.   Intent to Induce Referrals

        As to Defendants’ second argument about their intent to

induce referrals, the United States has plausibly alleged

that Doctor’s Choice, through Beach and Christensen, intended

to induce or reward referrals by paying doctors under sham

Medical Director agreements. (Doc. # 38 at 22-23, 42-43). The

Court is mindful that scienter can be alleged generally. See

Urquilla-Diaz, 780 F.3d at 1051 (“Rule 9(b) provides that a

party    alleging    fraud   ‘must   state   with   particularity   the

circumstances constituting fraud’ but may allege scienter

generally.”). But, even if scienter could not be alleged

generally, the emails discussed above paint a vivid picture

of Defendants’ knowledge and intent.

        Doctor’s Choice’s argument that its actions fall under

the safe harbors of the Anti-Kickback Statute or have “obvious

alternate    explanations”     is    also    unavailing.   First,   the

personal services and management contracts safe harbor is an

affirmative defense under the Anti-Kickback Statute, and the


                                     30
United States is not required to prove such an affirmative

defense is inapplicable at the motion to dismiss stage. See

United States v. Vernon, 723 F.3d 1234, 1271 (11th Cir.

2013)(stating that the bona fide employee safe harbor under

the    Anti-Kickback         Statute      is     an     affirmative       defense).

Regardless, the Complaint contains plausible allegations that

the Anti-Kickback Statute safe harbors do not apply. (Doc. #

38 at 11, 32, 55, 57-58). Thus, Doctor’s Choice’s safe harbor

affirmative        defense     does       not     merit       dismissal     of   the

Complaint.

       Nor is the Court convinced by Doctor’s Choice’s proposed

alternate explanations for its payments to Medical Directors.

(Doc. # 58 at 10-13). The emails quoted in the Complaint

plausibly support that the Medical Directors’ remuneration

was directly tied to the number of referrals they made, and

that   Defendants      expected       —    and    pressured       —   the    Medical

Directors to increase their referrals. (Doc. # 38 at 22, 33-

34, 42). Furthermore, as discussed above, the United States

has    pled   with    particularity             that    the    Medical      Director

Agreements were shams. (Id. at 28, 31, 38-39, 43, 49).

       Even   if    Doctor’s    Choice          had    legitimate     reasons    for

hiring Medical Directors, that does not render the United

States’ allegations implausible. “[A] person who offers or


                                          31
pays   remuneration        to    another        person   violates       the   [Anti-

Kickback Statute] so long as one purpose of the offer or

payment is to induce Medicare or Medicaid patient referrals.”

United States v. McClatchey, 217 F.3d 823, 835 (10th Cir.

2000). The Court agrees with the United States that the

Complaint’s allegations “more than sufficiently allege that

at least one purpose of the remuneration was Defendants’

intent      to   induce,      thus     sufficiently       alleging      an    [Anti-

Kickback Statute] violation regardless of any other motives.”

(Doc. # 73 at 13).

       Furthermore, it does not matter that the Complaint does

not allege an explicit agreement between Defendants and the

Medical Directors to submit false claims. (Doc. # 58 at 12,

16).   As    the     United     States     emphasizes,      the    Anti-Kickback

Statute does not require such agreement. (Doc. # 73 at 14).

It   is   sufficient       that      the    United    States      has   pled   with

particularity that Defendants paid the Medical Directors to

induce referrals to Doctor’s Choice.

                     c.    Actual False Claims

       Finally, regarding Doctor’s Choice’s argument that the

United      States     failed     to       identify      actual    false      claims

resulting from specific tainted referrals, the United States

correctly points to the Complaint’s detailed allegations.


                                           32
Specifically, the Complaint “identifies the relevant doctor’s

pattern    of    referrals    before,      during,    and/or     after      the

improper       remuneration    was     paid;      identifies     how       much

remuneration was paid throughout the specified time period;

and, with its accompanying table, identifies representative

claims the doctor referred to Doctor’s Choice – that it in

turn submitted to Medicare, and for which it was paid – during

the period improper remuneration was paid.” (Doc. # 73 at

15); (Doc. # 38 at 24-28, 30-31, 34, 37-38, 40-41, 43, 45-

49).

       Given    the   detailed       allegations     about   the      Medical

Directors’       patterns     of     increasing      referrals       and    the

incriminating      emails     about    the   motivations       for    Medical

Directors’      referrals,     the    United   States    has     pled      with

particularity that each of Drs. Stolarski, Janick, and Frey’s

referrals that resulted in reimbursement by Medicare was

tainted by kickbacks. See United States v. Baycare Health

Sys., No. 8:14-cv-73-T-23EAJ, 2015 WL 4878456, at *5 (M.D.

Fla. Aug. 14, 2015)(denying motion to dismiss where the

relator argued the kickback relationship with doctors tainted

“every claim submitted as a result of those referrals” because

“the relator provide[d] sufficient ‘indicia of reliability’

that BayCare submitted claims to the government for payment”


                                      33
based on those referrals); see also United States Bingham v.

HCA, Inc., No. 13-23671-CIV, 2016 WL 344887, at *8 (S.D. Fla.

Jan.   28,   2016)(“‘[I]mproper        relationships     with    referring

physicians taint every claim submitted as a result of those

referrals.’ While Relator has not provided specific samples

of false claims submitted by [Defendant], the facts alleged

provide sufficient ‘indicia of reliability’ that [Defendant]

submitted    false   claims      to   the   government     for   payment.”

(quoting Baycare Health Sys., 2015 WL 4878456, at *5)).

       The Complaint sufficiently alleges the submission of

claims   that     were   false   because     they   were   tainted   with

kickbacks. Thus, the Motion is denied regarding the Anti-

Kickback Statute allegations.

             2.    Stark Law

       Doctor’s Choice offers three arguments in response to

the allegation that various claims were false because they

arose from violations of the Stark Law.1 First, Doctor’s


1 Defendants’ substantive arguments concerning the alleged
Stark Law violations only discuss the scheme to pay Henricks
and Herbold for referrals from their doctor husbands. (Doc.
# 58 at 18-20). Therefore, the Court agrees with the United
States that Defendants “have thus waived any motion to dismiss
challenge to the Stark claims founded on the Medical Director
scheme.” (Doc. # 73 at 16 n.11). Alternatively, to the extent
the Motion’s vague reference to the Medical Director scheme
in the introduction to the Stark Law section (Doc. # 58 at
17) can be interpreted as an argument for dismissal of such


                                      34
Choice contends the United States did not sufficiently plead

a financial relationship. (Doc. # 58 at 18). Second, Doctor’s

Choice argues the United States has not sufficiently pled

referrals        for   designated    health       services.   (Id.    at   19).

Finally, Doctor’s Choice insists that the United States has

failed      to    plausibly       negate    the     bona    fide   employment

exception. (Id.).

         Again, the Court is unpersuaded. The United States has

pled a financial relationship between Defendants and the

relevant doctors. Specifically, Dr. Herbold’s wife — Corina

Herbold, the Relator in this case — and Dr. Henricks’s wife

were hired by Doctor’s Choice to work, respectively, as an

Account Executive and Director of Business Development. (Doc.

#   38    at     52,   55).   A   financial       relationship     includes   a

“compensation          arrangement,”       which    is     “any    arrangement

involving        remuneration,      direct    or     indirect,     between    a

physician (or a member of a physician’s immediate family) and

an entity.” 42 C.F.R. § 411.354(c). A spouse is an immediate

family member. See 42 C.F.R. § 411.351 (“Immediate family



claims, the Court is unpersuaded. The Complaint is pled with
sufficient particularity concerning the Medical Directors’
financial relationship with Defendants, their referrals for
designated health services to Defendants, and Defendants’
submission of claims based on those referrals to Medicare.


                                       35
member or member of a physician’s immediate family means

husband or wife.”).

      According to the Complaint, the wives received a salary

and   commissions   based    on   the   number   of    referrals   they

generated. (Doc. # 38 at 52, 54-56). Importantly, the wives’

compensation did not exclude commissions based on referrals

from their respective husbands. (Id. at 54-56). While Herbold

and Henricks were still married to their respective doctor

husbands and were working at Doctor’s Choice, Dr. Herbold’s

and Dr. Henricks’s referrals to Doctor’s Choice increased.

(Id. at 53-56). The wives were then credited with and paid

for referrals made by their husbands. (Id. at 54, 56-57).

Although the Complaint does not allege the date or dollar

amount of specific commissions paid to Herbold or Henricks

for referrals by their husbands, the Complaint’s allegations

provide sufficient indicia of reliability to support that

such prohibited commissions were paid. See Clausen, 290 F.3d

at 1311.

      Thus,   the   United   States     has   pled    with   sufficient

particularity that the referrals Dr. Herbold and Dr. Henricks

made to Doctor’s Choice while their wives worked for Doctor’s

Choice violated the Stark Law. See Guthrie on behalf of United

States v. A Plus Home Health Care, Inc., No. 12-60629-CIV,


                                  36
2013 WL 12384135, at *2 (S.D. Fla. Nov. 8, 2013)(denying

motion to dismiss where relator alleged Defendant compensated

marketing representatives “based on the number of Medicare

patients    their   spouses,”    who    were    doctors,     referred   to

Defendant in violation of the Stark Law).

       Next, regarding the argument that the United States has

not    sufficiently   pled     referrals       for   designated   health

services,    the    Complaint’s     allegations       are    sufficient.

Designated health services include “[h]ome health services,”

42 C.F.R. § 411.351, the provision of which is Doctor’s

Choice’s business. Nevertheless, Doctor’s Choice takes issue

with the phrasing of the Complaint, which in places merely

states that Dr. Herbold and Dr. Henricks “referred patients”

to    Doctor’s   Choice   or   referred    patients    for   unspecified

“services.” (Doc. # 58 at 19).

       But this misreads the Complaint. The Complaint alleges

that Dr. Herbold and Dr. Henricks referred specific numbers

of patients over a clearly identified period of time to

Doctor’s Choice, and that Doctor’s Choice was then paid by

Medicare for “home health care services to those patients.”

(Doc. # 38 at 53, 55). The meaning of the Complaint is clear:

Dr. Herbold and Dr. Henricks referred patients to Doctor’s




                                   37
Choice for home health care services, for which Doctor’s

Choice subsequently billed Medicare.

      Finally, as for the bona fide employment exception, such

exception is best understood as an affirmative defense. See

United States v. Halifax Hosp. Med. Ctr., No. 6:09-cv-1002-

Orl-31,     2012   WL   921147,       at     *5     (M.D.     Fla.    Mar.     19,

2012)(“[T]hese      exceptions        [to     the    Stark     Law]     resemble

affirmative defenses rather than elements of a cause of

action: For example, in regard to the ‘bona fide employment

relationship’      exception, the Defendants contend that the

Intervenor’s Complaint ‘does not allege facts that, even if

true, deny Halifax the protection of the Stark exception for

bona fide employment relationships.’ As they most closely

resemble     affirmative       defenses,       it     is     the     Defendants’

obligation    to    plead      that    they       apply     rather    than    the

Government’s obligation to plead that they do not apply.”).

      The United States is not required to plead that such

affirmative defense is inapplicable at the pleading stage.

See   Id.   (“[W]hile    the     Stark      Amendment       sets   forth     these

exceptions,    nothing      in   its       language       requires    that    the

applicability of such exceptions be denied in the initial

pleadings. And the Defendants have not cited to any cases

imposing such a requirement.”). And upon review of the Motion,


                                       38
the Court does not find the applicability of the exception

apparent on the face of the Complaint. Thus, the Court rejects

this argument. Doctor’s Choice may raise this argument again

at summary judgment.

      Thus, the Motion is denied as to Count One in its

entirety.

      B.     False Statements

      In    Count   Two,   the    United   States   alleges   Defendants

“knowingly made, used, or caused to be made or used false

records or statements material to false or fraudulent claims

and to get such claims paid by the United States with respect

to   home    health   care      services   that   were   ineligible   for

reimbursement as a result of” Doctor’s Choice having paid

illegal     kickbacks      to    physicians   and   having    prohibited

financial     relationships        with    referring     physicians    in

violation of the Stark Law. (Doc. # 38 at 59-60).

      Section 3729(a)(1)(B) creates liability for any person

who “knowingly makes, uses, or causes to be made or used, a

false record or statement material to a false or fraudulent

claim.” 31 U.S.C. § 3729(a)(1)(B). Thus, “[t]o prove a claim

under § 3729(a)(1)(B), a relator must show that: (1) the

defendant made (or caused to be made) a false statement, (2)

the defendant knew it to be false, and (3) the statement was


                                     39
material to a false claim.” United States ex rel. Phalp v.

Lincare Holdings, Inc., 857 F.3d 1148, 1154 (11th Cir. 2017).

     For    this    provision,    the   FCA    defines    “material”   as

“having a natural tendency to influence, or be capable of

influencing, the payment or receipt of money or property.” 31

U.S.C. § 3729(b)(4). “Under this version of the statute, a

relator is not required to allege presentment because the

statutory     language      includes      no    express     presentment

requirement.” Patel, 2017 WL 4310263, at *8 (citing Hopper,

588 F.3d at 1328).

     Doctor’s Choice does not clearly address any arguments

to Count Two. However, a fair reading of the Motion suggests

that Doctor’s Choice believes Count Two fails for the same

reasons it argued for Count One.

     Because       the   Court   has    rejected   Doctor’s    Choice’s

arguments for dismissal of Count One and because Count Two

sufficiently states a claim under Rule 12(b)(6) and Rule 9(b),

the Motion is denied as to Count Two.

     C.     Reverse False Claims

     In Count Three, the United States alleges “Defendants

knowingly concealed or improperly avoided or decreased an

obligation to repay payments to which they were not entitled

from the Medicare Program because those claims were tainted


                                   40
by illegal kickbacks paid to the referring physicians and/or

prohibited   financial     relationships       with   the   referring

physicians.” (Doc. # 38 at 60).

     Section 3729(a)(1)(G) imposes liability on a person who

“knowingly makes, uses, or causes to be made or used, a false

record or statement material to an obligation to pay or

transmit   money   or   property    to   the   Government,”   or   who

“knowingly conceals or knowingly and improperly avoids or

decreases an obligation to pay or transmit money or property

to the Government.” 31 U.S.C. § 3729(a)(1)(G). “This is known

as the ‘reverse false claim’ provision of the FCA because

liability results from avoiding the payment of money due to

the government, as opposed to submitting to the government a

false claim.” United States ex rel. Matheny v. Medco Health

Sols., Inc., 671 F.3d 1217, 1222 (11th Cir. 2012).

     “Importantly, to establish a reverse false claim cause

of action, a relator must show that the defendant owed a

definite and clear ‘obligation to pay money to the United

States at the time of the allegedly false statements.’” United

States v. Space Coast Med. Assocs., L.L.P., 94 F. Supp. 3d

1250, 1263 (M.D. Fla. 2015)(quoting Matheny, 671 F.3d at

1223)). “Congress has defined a False Claims Act ‘obligation’

as ‘an established duty, whether or not fixed, arising from


                                   41
an   express      or    implied     contractual,             grantor-grantee,           or

licensor-licensee relationship, from a fee-based or similar

relationship,          from   statute      or        regulation,    or     from     the

retention of any overpayment.’” Id. (quoting 31 U.S.C. §

3729(b)(3)).       Again,      “material”            means   “having       a    natural

tendency to influence, or be capable of influencing, the

payment      or   receipt     of    money       or    property.”      31       U.S.C.   §

3729(b)(4).

       Doctor’s Choice argues that the United States has failed

to sufficiently allege a cause of action for reverse false

claims because such allegations “are entirely derivative of

the alleged [Anti-Kickback Statute] and Stark Law violations,

which fail to satisfy Rules 12(b)(6) and 9(b).” (Doc. # 58 at

20).    Because        Doctor’s     Choice       argues       the   false        claims

allegations fail, it reasons that the “reverse false claims

allegations fail for the same reasons.” (Id.). But Doctor’s

Choice also argues that, if the false claims allegations for

Count One are sufficient, Count Three should be dismissed as

redundant because it is based on the same allegations as Count

One. (Id. at 21).

       The    Court      rejects     both       arguments.      The      Complaint’s

allegations       regarding        Count    One        are   particularized         and

plausible. Thus, the Court rejects the argument that Count


                                           42
Three fails because Count One fails. Additionally, the United

States’   allegations      about     reverse   false       claims   are       not

redundant     because      the    United    States       has     alleged      an

independent obligation for Defendants to repay overpayments.

See United States ex rel. Schaengold v. Mem’l Health, Inc.,

No. 4:11-CV-58, 2014 WL 6908856, at *21 (S.D. Ga. Dec. 8,

2014)(distinguishing cases that found reverse false claims

causes of action redundant and holding that “the Government

has identified obligations that arose independent of the

alleged false certifications in Memorial                   Hospital’s cost

reports - i.e., obligations to refund payments received for

services provided pursuant to prohibited referrals. . . . As

such, the Court finds that the Government’s reverse false

claim cause of action is not a redundant basis to state an

affirmative false claim, but rather is a basis for liability

independent of the Government’s affirmative false statement

claims.”);    see   also    United    States      ex    rel.    Stepe    v.   RS

Compounding    LLC,     325      F.R.D.    699,        709–10    (M.D.     Fla.

2017)(“[T]he Court agrees with the United States that this

[reverse false claims cause of action] is not duplicative of

the § 3729(a)(1)(A) and (B) claims and is properly pled in

the alternative.”).




                                     43
       Finally, Doctor’s Choice argues that the United States

“fails   entirely    to   allege   that   Defendants    defrauded     the

Government to conceal, avoid, or decrease an obligation to

repay money.” (Doc. # 58 at 21). According to Doctor’s Choice,

“[n]o such particularized allegations exist under Rule 9(b)

about who made a false statement to conceal an obligation to

pay,   what   the   false   statement     was   or   what   the   avoided

obligation was, where the false statements were made, or how

the false statements resulted in concealment of material

information.” (Id.).

       The Court disagrees. Under the current version of the

FCA, “‘there is no longer a need to show the affirmative use

of a false record or statement in connection to the avoidance

of an obligation to pay money to the United States,’ so the

knowing retention of an overpayment is enough.” United States

ex rel. Prather v. Brookdale Senior Living Communities, Inc.,

838 F.3d 750, 774 (6th Cir. 2016)(citation omitted). The

Complaint alleges with particularity that all Defendants were

aware that their claims for reimbursement were tainted, but

they never repaid the United States for the money Defendants

received from tainted claims. (Doc. # 38 at 16-18, 60).

       Thus, the United States has sufficiently alleged that

Defendants knowingly retained an overpayment, in violation of


                                   44
the FCA. See United States ex rel. Stepe, 325 F.R.D. at 709

(denying motion to dismiss because “the United States clearly

identifie[d]         a       non-contractual         obligation        owed     by

[Defendants]:    ‘the         concrete     obligation    to    repay    under    §

3729(b)(3)     and       §   3729(a)(1)(G)        was   triggered      when   the

defendants knew they had received funds to which they were

not entitled and retained the funds instead of returning

them’”); United States v. Crumb, No. CV 15-0655-WS-N, 2016 WL

4480690, at *16 (S.D. Ala. Aug. 24, 2016)(“These allegations

sufficiently set forth an ‘obligation’ within the meaning of

§ 3729(b)(3), specifically ‘an established duty . . . arising

from . . . the retention of any overpayment,’ so as to state

a cause of action for a reverse false claim under the post-

FERA version of the False Claims Act.”). The Motion is denied

as to Count Three.

      D.     Unjust Enrichment and Payment by Mistake

      In Counts Four and Five, the United States asserts claims

for unjust enrichment and payment by mistake. (Doc. # 38 at

60-61). Specifically, in Count Four for unjust enrichment,

the   United   States         alleges      it    “conferred    a    benefit     on

Defendants by paying [Doctor’s Choice] for claims referred by

the above-referenced physicians, which claims were tainted by

illegal    kickbacks          to   those        physicians    or   tainted      by


                                         45
prohibited financial relationships with those physicians.”

(Id. at 60). According to the United States, Defendants “were

aware that Medicare paid those claims,” and “it would be

inequitable to permit Defendants to retain the benefits of

those payments without paying the value of those benefits.”

(Id.).

     Similarly, for Count Four for payment by mistake, the

United States alleges “Medicare paid [Doctor’s Choice] for

claims referred by the above-referenced physicians under the

mistaken belief that those claims were not tainted by illegal

kickbacks      to    those    physicians   or    tainted    by    prohibited

financial relationships with those physicians.” (Id. at 61).

The United States seeks recovery of all the money it paid

Doctor’s Choice by mistake because “[h]ad the United States

known those claims were tainted, it would not have paid those

claims.” (Id.).

     “The Government by appropriate action can recover funds

which its agents have wrongfully, erroneously, or illegally

paid.” United States v. Halifax Hosp. Med. Ctr., No. 6:09-

cv-1002-Orl-31TBS, 2013 WL 6017329, at *7 (M.D. Fla. Nov. 13,

2013). The United States may recover on a claim of payment by

mistake   if    it    shows    that   payments    were     made   “under   an

erroneous belief which was material to the decision to pay.”


                                      46
Id. (quoting United States v. Mead, 426 F.2d 118, 124 (9th

Cir. 1970)). And “[t]o state a claim of unjust enrichment

under federal common law, the Government must show that ‘(1)

a benefit was conferred, (2) the recipient was aware that a

benefit was received and; (3) under the circumstances, it

would be unjust to allow retention of the benefit without

requiring the recipient to pay for it.’” United States ex

rel. Cairns v. D.S. Med. LLC, No. 1:12CV00004 AGF, 2015 WL

590325, at *5 (E.D. Mo. Feb. 11, 2015)(citation omitted).

     Under either a payment by mistake or unjust enrichment

theory, “the Government may seek repayment from any third

parties to whom the funds flowed, not just the party to which

they were directly given.” Id.

     Doctor’s Choice argues that these claims are “wholly

derivative   of    the   Complaint’s   alleged   violations     of    the

[Anti-Kickback Statute] and Stark Law and fail for the same,

and many, reasons as the AKS and Stark Law allegations do.”

(Doc. # 58 at 22).

     The   Court    disagrees.   As    an   initial   matter,   “it    is

commonplace for the Government to plead common-law theories

of payment by mistake and unjust enrichment contemporaneously

with FCA claims,” and “federal courts have routinely allowed

common-law claims and FCA claims to coexist.” United States


                                 47
ex rel. Silva v. VICI Mktg., LLC, 361 F. Supp. 3d 1245, 1256

(M.D. Fla. 2019)(quoting Crumb, 2016 WL 4480690, at *18).

Furthermore, as the United States points out (Doc. # 73 at

21), these claims have been pled in the alternative to the

FCA claims and these claims are independent from that statute.

See Halifax Hosp. Med. Ctr., 2013 WL 6017329, at *7 (“The

Government by appropriate action can recover funds which its

agents have wrongfully, erroneously, or illegally paid. No

statute is necessary to authorize the United States to sue in

such a case. The right to sue is independent of statute.”).

Additionally,       upon     review    of     the        allegations      of   the

Complaint,    the    Court     finds      that     the    United   States      has

sufficiently    pled       claims   for     both    unjust    enrichment       and

payment by mistake. Thus, the Motion is denied as to Counts

Four and Five.

      E.     Relator’s Conduct

      Finally, Doctor’s Choice argues this case should be

dismissed with prejudice — or at least Relator should be

dismissed as a party to this action — because “[o]n at least

two   occasions,     Relator    breached         the     Court’s   seal    order,

publicly disclosing the nature of the qui tam prior to

[Doctor’s Choice] even having a copy of the Complaint.” (Doc.

# 58 at 22). First, Relator revealed that she had filed this


                                       48
action in her initial bankruptcy filing in 2014. (Id.). Later,

in 2015, Relator described details of this qui tam action to

her co-worker at a different home health care company. (Id.).

     The FCA provides that a complaint “shall” be kept under

seal; thus, compliance with the seal provision is mandatory.

State Farm Fire & Cas. Co. v. U.S ex rel. Rigsby, 137 S. Ct.

436, 442 (2016). However, “violating the seal requirement

does not mandate dismissal” automatically. Id. “In general,

the question whether dismissal is appropriate should be left

to the sound discretion of the district court.” Id. at 444.

     The Court considers multiple factors     in determining

whether dismissal is appropriate. First and most importantly,

the Court “consider[s] whether the Government was actually

harmed” by the disclosure. U.S. ex rel. Lujan v. Hughes

Aircraft Co., 67 F.3d 242, 245 (9th Cir. 1995). “A second

factor the district court must weigh against congressional

intent to promote litigation through qui tam claims is the

nature of the violation.” Id. at 246. “A third factor to be

weighed in determining whether dismissal is appropriate is

the presence or absence of bad faith or willfulness.” Id.

     Here, the Court determines that dismissal of the case is

not appropriate. Doctor’s Choice has not presented evidence

that the United States has been harmed and the United States


                             49
does not assert that it has been harmed in any serious way.

(Doc. # 73 at 21-22). Regarding the nature and willfulness of

the violations, Herbold has violated the seal twice and at

least her second violation of the seal appears willful, which

is deeply disappointing to the Court. However, dismissal of

the United States’ Complaint in Intervention — which would

prevent    the    United   States        from    pursuing    recovery     of

potentially millions of dollars in wrongful claims allegedly

paid to Defendants — is not proportionate punishment for

Herbold’s violations.

     Nor   is    the   Court   convinced        that   Herbold   should   be

dismissed as a party to this case at this juncture. Less

drastic sanctions, such as reducing Herbold’s share of any

recovery that the United States may obtain, will serve the

purpose    of    discouraging    such       violations      of   the    seal

provision. Therefore, the Court declines to dismiss the case

based on Herbold’s violations of the seal.

     Accordingly, it is now

     ORDERED, ADJUDGED, and DECREED:

     Defendant Doctor’s Choice Home Care, Inc.’s Motion to

Dismiss (Doc. # 58) is DENIED. Defendants’ Answer to the

Complaint in Intervention is due fourteen days from the date

of this Order.


                                    50
     DONE and ORDERED in Chambers in Tampa, Florida, this

31st day of October, 2019.




                             51
